Citation Nr: 1622715	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.  

3.  Entitlement to an initial rating higher than 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to November 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and a 10 percent rating for a left knee disability (left knee patellofemoral syndrome), effective May 21, 2009, and granted service connection and a 10 percent rating for a low back disability (lumbar spine spondylosis), effective May 21, 2009.  By this decision, the RO also denied service connection for a right knee disability (listed as right knee patellofemoral syndrome).  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right knee disability that is related to service.  He specifically maintains that his current right knee disability is the result of his many parachute jumps during service.  The Veteran essentially indicates that he injured his right knee during service and that he has suffered from right knee problems since service.  

The Veteran is competent to report having right knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty from April 1986 to November 1990.  His DD Form 214 indicates that he was awarded the Parachutist Badge.  The Veteran's occupational specialty was listed as a food service specialist for four years and three months.  

The Veteran's service treatment records do not show specifically show complaints, findings, or diagnoses of any right knee disabilities.  Such records do show treatment for left knee complaints on one occasion in May 1990.  

Additionally, a July 1990 memorandum for the Commander of the Finance and Accounting Office indicates that the Veteran was incapacitated to perform parachute duty as a result of a parachuting accident, and that such incapacity resulted from his participation in airborne duty.  It was noted that the Veteran continued to be incapacitated from February 1990 to April 1990.  

Post-service VA treatment records show treatment for right knee problems.  

A February 2010 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he injured his knees in 1988 or 1989 as a result of multiple parachute jumps.  He indicated that he had not undergone surgery on either knee.  He stated that he wore a left knee brace which did help him.  The Veteran reported that his left knee would swell and give way, but that it did not lock.  He related that his right knee did not swell, lock, or give way.  He maintained that his knee problems would worsen after ten to fifteen minutes of walking, standing, or going up or down stairs.  It was noted that the Veteran's knees were made better with rest.  The Veteran indicated that his knees would flare-up with increased activity and that they affected him at work with bending and lifting.  He stated that his knees did not affect his activities of daily living.  

The diagnosis was bilateral patellofemoral syndrome.  The examiner noted that the Veteran had a Parachutist Badge and that he claimed service connection for right and left knee disabilities due to performing parachute jumps.  The examiner stated that there was one note which indicates that the Veteran was seen for left knee pain in 1990, and no notes indicating visits for right knee pain during his period of service.  The examiner commented that it was at least as likely as not that the Veteran's left knee pain was a continuation of the pain noted in the military as there was one visit for left knee pain and a history of parachute jumping.  The examiner reported that there were no visits for right knee pain with a history of parachute jumping.  The examiner stated that, therefore, it was less likely as not that the Veteran's current right knee pain was a continuation of problems from his military service.  

The Board observes that the examiner indicated that the it was less likely as not that the Veteran's current right pain was a continuation of problems from his military service because there were no visits for right knee pain with a history of parachute jumping during service.  The Board notes that although the Veteran's service treatment records do not specifically show that he was treated for right knee complaints, there is clearly evidence of a history of parachute jumping.  Additionally, the examiner did not specifically address the Veteran's report of injuring his right knee (as well as his left knee) in 1988 or 1989, or any reports of right knee problems since service.  See Davidson, 581 F.3d at 1313.  

Further, the Board observes that the examiner did not address whether the Veteran's service-connected left knee disability caused or aggravated his right knee disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the February 2010 VA orthopedic examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a right knee disability.  Such an examination must be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claims for higher ratings for his service-connected left knee disability and low back disability, the Board observes that the Veteran was last afforded VA examinations, as to those disabilities, in February 2010.  A February 2010 VA orthopedic examination report relates a diagnosis of bilateral patellofemoral syndrome.  A February 2010 VA spine examination report indicates a diagnosis of mild lumbar spondylosis.  Since that time, in a May 2016 statement, the Veteran's representative indicated that the Veteran asserted that his service-connected left knee disability and low back disability have worsened.  Additionally, the Veteran's representative specifically requested that the Veteran be afforded updated examinations as to those respective disorders.  The representative noted that the previous examinations were conducted more than six years ago.  

The Veteran has not been afforded VA examinations as to his service-connected left knee disability and lumbar spine disability, in well over six years.  Additionally, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand these matters to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected left knee disability and lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee, left knee, and low back problems since April 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed right knee disability, as well as to the nature, extent, and severity of his service-connected left knee disability and low back disability and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right knee disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of right knee injuries during service, as a result of parachute jumps, as well as any reports of right knee problems since service.  

The examiner must further opine as to whether the Veteran's service-connected left knee disability caused or aggravated any currently diagnosed right knee disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right knee disabilities by the Veteran's service-connected left knee disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right knee disabilities prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination by to determine the extent and severity of his service-connected left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's left knee disability and provide diagnoses of any pathology found.  

In examining the left knee disability, the examiner must document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




